Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         05-MAR-2020
                                                         02:30 PM



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   LAVERNE REMBERT, Petitioner,

                                 vs.

  THE HONORABLE EDWIN NACINO, JUDGE OF THE CIRCUIT COURT OF THE
        FIRST CIRCUIT, STATE OF HAWAI#I, Respondent Judge,

                                 and

                   STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                      (CASE NO. 1PC041002384)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Laverne Rembert’s

petition for writ of mandamus, the documents attached thereto and

submitted in support thereof, and the record, it appears that

petitioner fails to demonstrate that she has a clear and

indisputable right to the requested relief, that she lacks

alternative means to seek relief, or that the respondent judge

committed a flagrant and manifest abuse of discretion or acted in

excess of his jurisdiction.    Petitioner, therefore, is not
entitled to the requested extraordinary writ from this court.

See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999)

(a writ of mandamus is an extraordinary remedy that will not

issue unless the petitioner demonstrates a clear and indisputable

right to relief and a lack of alternative means to redress

adequately the alleged wrong or obtain the requested action;

where a court has discretion to act, mandamus will not lie to

interfere with or control the exercise of that discretion, even

when the judge has acted erroneously, unless the judge has

exceeded his or her jurisdiction, has committed a flagrant and

manifest abuse of discretion, or has refused to act on a subject

properly before the court under circumstances in which he or she

has a legal duty to act).   As indicated in this court’s previous

order in SCPW-XX-XXXXXXX, petitioner may seek relief by way of a

special prisoner proceeding pursuant to HRPP Rule 40(a)(2).

Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, March 5, 2020.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson



                                 2